Appeal from a judgment of the Erie County Court (James A.W McLeod, A.J.), rendered September 6, 2011. The judgment convicted defendant, upon a jury verdict, of grand larceny in the fourth degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a jury trial of grand larceny in the fourth degree (Penal Law § 155.30 [1]). Defendant raises contentions identical to those raised by his codefendant on his appeal (People v Robinson, 111 AD3d 1358 [2013], lv denied 22 NY3d 1141 [2014]), and “defendant has failed to offer any persuasive reason for this [C]ourt to depart from its prior determination[s] of [those] issue[s]” (People v Thomas, 177 AD2d 728, 728 [1991], *1350lv denied 79 NY2d 1055 [1992]). We therefore affirm the judgment for the reasons stated in our decision in Robinson, and add only that defendant’s sentence is not unduly harsh or severe.
Present — Scudder, P.J., Fahey, Garni, Valentino and Whalen, JJ.